UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of AUGUST, 2012 Commission File Number: 1-33965 QUATERRA RESOURCES INC. (Translation of registrant's name into English) 1100-1199 West Hastings Street Vancouver, BC V6E 3T5 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [ ] Form 20-F[ x ] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] SUBMITTED HEREWITH Exhibits Independent Technical Report - Nieves Property, Dated August 9, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. QUATERRA RESOURCES INC. (Registrant) Date: August 10, 2012 By: /s/ Scott B. Hean Scott B. Hean Title: Chief Financial Officer
